By the Court,
Sanders, C. J.:
This appeal is taken by the husband from a decree of divorce granted his wife upon the ground of extreme cruelty inflicted upon her during the coverture. We are asked to reverse the decree upon the grounds: First, that the court was without jurisdiction of the subject-matter of the action, for the reason that the wife came from her home in Rockford, 111., to the State of Nevada for the sole purpose of obtaining a divorce, and with the intention of returning when she had accomplished her purpose; and, second, that the charges of cruelty are not sustained by the evidence.
Referring to these questions in their order, and to the parties as they stood in the court below, it appears that the 'plaintiff is a woman 58 years of age, of independent means, without issue of the marriage, whose main purpose in leaving Illinois and establishing a residence in Nevada was to obtain a divorce. The question for determination is, Has the plaintiff met the residential qualifications of the Nevada statute?
*1081, 2. Residence in this state for the statutory period of six months solely for the purpose of obtaining a divorce is not sufficient to give jurisdiction, but a bonafide residence with the intention of remaining must appear. Where residence is made' the basis of jurisdiction, parties who invoke the power of the court to relieve them from the marriage tie must bring themselves clearly and affirmatively within the jurisdiction of the court. Fleming v. Fleming, 36 Nev. 135, 134 Pac. 445; Presson v. Presson, 38 Nev. 203, 147 Pac. 1081. But the mere fact that the main purpose of one in going to another state is to obtain a divorce will not prevent a divorce there if it is his or her purpose to remain permanently. Presson v. Presson, supra; Andrade v. Andrade, 14 Ariz. 379, 128 Pac. 813; Gildersleeve v. Gildersleeve, 88 Conn. 689, 92 Atl. 684, Ann. Cas. 1916b, 920; Dunham v. Dunham, 162 Ill. 589; 44 N. E. 841, 35 L. R. A. 70; Albee v. Albee, 141 Ill. 550, 31 N. E. 153; Gregory v. Gregory, 76 Me. 535; Hegeman v. Fox, 31 Barb. (N. Y.) 475; In Re Hall, 61 App. Div. 266, 70 N. Y. Supp. 406; Colburn v. Colburn, 70 Mich. 647, 38 N. W. 607; Graham v. Graham, 9 N. D. 88, 81 N. W. 44; Wallace v. Wallace, 65 N. J. Eq. 359, 54 Atl. 433; Fosdick v. Fosdick, 15 R. I. 130, 23 Atl. 140; 2 Schouler, M. D. & S. (6th ed.) sec. 1506, 14 Cyc. 587; Minor’s Conflict of Laws, sec. 90, p. 199, also section 50.
The result of these and other authorities is that, where the animus really exists to remain permanently, the fact that the motive of the removal is to procure a divorce is immaterial.
3, 4. The question of plaintiff’s residence in a divorce action (necessary to be pleaded and proved) is one of fact to be determined by the trial court. Blakeslee v. Blakeslee, 41 Nev. 243, 168 Pac. 950. We are also of the opinion that where the bona fides of plaintiff’s residence is attacked by a spouse charged with cruelty, a personal element is injected into the issue of residence, and where the trial court finds upon a substantial conflict in the evidence in favor of the plaintiff and assumes *109jurisdiction, and refuses to find that plaintiff’s residence was a fraud upon its jurisdiction, its finding imports that the residence was in good faith, and such finding, when supported by the testimony on behalf of the plaintiff, cannot be disturbed on appeal. Miller v. Miller, 37 Nev. 257, 142 Pac. 218; Gildersleeve v. Gildersleeve, supra.
The plaintiff in this action was subjected, as a witness in her own behalf, to a most able and searching cross-examination to lay bare before the court her real animus in coming to 'Nevada. It covered every period of her marital life, her every moment before leaving the State of Illinois, and her acts and conduct and mode of living in Nevada from the time she arrived up to the bringing of her action in the district court of Clark County, where the cause was heard and determined. The credibility of her story was a matter for the trial judge. It seems to have carried conviction to .the mind of the court as to its verity, and satisfied the court that plaintiff’s residence in Nevada was in good faith and not merely colorable. The court was entitled to believe it, and we cannot properly disturb the conclusion reached. We have carefully considered, in connection with all the testimony, the point raised that plaintiff’s residence could not be bona fide, for the reason that the unmistakable indications from surrounding circumstances are that plaintiff was moved to leave Illinois because she was impatient of delay in throwing off and eager to be rid of her marriage ties, and that she could more readily and speedily obtain a divorce under the six-month residence clause in the Nevada law^ These considerations are, indeed, pertinent, and cast a suspicion, and quite a strong suspicion, upon the credibility of plaintiff’s testimony, but we assume that they were weighed by the trial court in connection with all the testimony bearing upon the point.
5. There is no rule of law which prevents one from changing his domicile in order to facilitate his obtaining a divorce or to secure other advantages he may think *110that the laws of the new domicile may afford him. He is free to change at his pleasure, but the change must be a bona-fide one to to be effective. If actual and bona fide, the change will be accomplished. Gildersleeve v. Gildersleeve, supra, and other cases hereinabove cited.
As to the second proposition — that the charges of cruelty are not sustained by the proof — we are of the opinion that the trial court’s full and specific findings thereon are correct.
The judgment is affirmed.